Citation Nr: 1000468	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a depressive disorder, an anxiety disorder, and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to 
February 1980. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service connection for a psychiatric disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2007 statement, Carver Hills, M.D., opined that the 
Veteran's military service was "a primary exacerbant [sic]" 
of his current psychiatric disorder.  A September 2006 VA 
treatment record regarding his psychiatric disability 
reflects that the claimant is "possibly eligible for VA 
benefits."  In light of these opinions the Board finds a VA 
examination to be in order.

A February 2000 state correctional facility treatment record 
reflects that the Veteran reported being hospitalized for 
psychiatric care five days in September 1998 at the Neumann 
Medical Center in Philadelphia, Pennsylvania.  In a July 2006 
statement, the claimant indicated that he was evaluated at 
Albert Einstein Hospital prior to his hospitalization at the 
Neumann Medical Center.  The May 2007 statement from Dr. 
Hills reflects that the Veteran has received additional 
treatment from the Community Mental Health and Retardation 
Center in Philadelphia, Pennsylvania, since that facility 
submitted its records in June 2006.  As the foregoing records 
are not part of the file further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
medical records from the Neumann Medical 
Center in Philadelphia, Pennsylvania, and 
Albert Einstein Hospital for psychiatric 
treatment in September 1998; as well as any 
additional records from the Community 
Mental Health and Retardation Center in 
Philadelphia, Pennsylvania, since June 
2006.  The RO should associate any obtained 
records with the Veteran's claim folder.  

2.  Thereafter, the Veteran must also be 
afforded a VA psychiatric examination to 
determine whether it is at least as likely 
as not that he has a psychiatric disorder 
due to service.  The claims folder is to 
be made available to the examiner to 
review.  The examiner must address whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that any diagnosed 
acquired psychiatric disorder is related 
to service.  A complete rationale must be 
provided for any opinion offered.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
4.  After the development requested, the 
RO should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures at 
once.
 
5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a psychiatric disorder.  If 
the benefit is not granted, the Veteran 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

